DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in paragraph 0001 of the specification, the U.S. Patent Number for the parent application 16/850,556 should be provided for completeness of the record.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 1 of Claim 12, the term “the vented sleeve” is indefinite.  It is unclear which sleeve, either the inner sleeve or the outer sleeve, that applicant is referring to here.
Claim 14 recites the limitation "each of the at least one vents" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the at least one separation support" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, and 12 of U.S. Patent No. 10,918,892. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding Claim 1 of the instant application, the ‘892 patent discloses most all the features of the instant invention including the housing, capstan portion, longitudinal counterbore, plunger, biasing member, and vented sleeve.
However, the ‘892 patent does not disclose that the vented sleeve is a single component that comprises a plurality of vents configured to provide an air flow to the longitudinal capstan portion of the housing as claimed in the instant application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the apparatus of the ‘892 patent to be a single vented sleeve having a plurality of vents as claimed in the instant application so as to reduce the overall number of parts to the sleeve assembly and create a more compact and easier to assemble vented sleeve system.
Regarding Claim 2 of the instant application, see Claim 1 of the ‘892 patent.
Regarding Claim 3 of the instant application, see Claim 2 of the ’892 patent.
Regarding Claim 4 of the instant application, see Claim 3 of the ‘892 patent.
Regarding Claim 5 of the instant application, see Claim 4 of the ‘892 patent.
Regarding Claim 6 of the instant application, see Claim 5 of the ‘892 patent.
Regarding Claim 7 of the instant application, see Claim 6 of the ‘892 patent.
Regarding Claim 8 of the instant application, see Claim 7 of the ‘892 patent.
Regarding Claim 9 of the instant application, see Claim 8 of the ‘892 patent.
Regarding Claim 10 of the instant application, see Claim 9 of the ‘892 patent.
Regarding Claim 11 of the instant application, the ‘892 patent discloses most all the features of the instant invention including the controller for a rope having the housing, capstan portion, longitudinal counterbore, plunger, biasing member and vented inner and outer sleeves.
In addition, the ‘892 patent discloses that the plunger has a bottom portion defining a downwardly narrowing tapered slot extending diametrically therethrough to receive a rope.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the controller of the instant application with the tapered slot as claimed in the ‘892 patent in order to better and more tightly secure the rope within the assembly.
Regarding Claim 12 of the instant application, see Claim 12 of the ‘892 patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,131,491 to Varner et al.
Regarding Clam 15, Varner et al disclose a vented sleeve 55a for use with a rope operated device 30/31a/34a/35a (see Figures 39-43) having all the features of the instant invention including:  a cylindrical body 55a comprised of a wall having an inner surface and an outer surface (see Figure 39), at least one vent 71 passing from the other surface to the inner surface (see Figure 43), a top at a first end of the vented sleeve 55a (see Figure 39 and the top at the end of sleeve 55a nearest element 76), and the top defining a rope aperture (see Figure 43 and the aperture at the top opening of element 55a nearest element 76), and a second end (i.e., the end of sleeve 55a in which element 70 is located therein) opposing the first end, the second end being open to allow the rope operated device 30/31a/34a/35a to be at least partially inserted within the vented sleeve 55a (see Figure 43).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8-10, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,131,515 to Gartsbeyn et al in view of Chinese Patent No. CN 203631161 to Qiang et al.
Regarding Claim 1, Gartsbeyn et al disclose an apparatus 10 for descent control (see Figure 2) having most all the features of the instant invention including:  a housing 12 comprising a longitudinal capstan portion 14, the capstan portion defining a longitudinal counterbore 56 therein (see Figure 6 and column 3 lines 64 et al.), a plunger 28 disposed within the longitudinal counterbore 56 for movement between a rope releasing position and a rope braking position, a biasing member 32 within the longitudinal counterbore 56 for biasing the plunger 28 toward the rope braking position, and a vented sleeve 30 partially enclosing the housing 12 (see Figure 2 and column 4 line 65 – column 5 line 4, wherein the sleeve is readable as vented due to the presence of aperture 72).
However, Gartsbeyn et al do not disclose that the vented sleeve comprises a plurality of vents configured to provide an air flow to the capstan portion of the housing.
Qiang et al are relied upon merely for their teachings of a cable structure having a vented sleeve 5 partially enclosing a housing 3, the sleeve 5 comprising a plurality of vents 6 configured to provide air flow to a housing structure  (see Figures 1 and 2 and the abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Gartsbeyn et al with a vented sleeve comprising a plurality of vents as taught by Qiang et al to provide better heat dissipation for the movements of the rope as it passes through the housing.
Regarding Claim 6, see circular vents 6 in Figure 2 of Qiang et al.
Regarding Claim 8, note that the vented sleeve 30 has at least one rope aperture 72 at a first end of the vented sleeve (note that aperture 72 of Gartsbeyn et al acts as both a vent and an aperture for the rope).
Regarding Claim 9, see Figure 13 of Gartsbeyn et al, wherein the securing aperture is readable as the large bottom opening of sleeve 30 nearest element 72. 
Regarding Claim 10, note that the rope travel aperture is also readable as element 72 of Gartsbeyn et al on a top of the vented sleeve 30 (note that aperture 72 of Gartsbeyn et al acts as both a vent and an aperture for the rope).
Regarding Claim 16, see Claim 1 above and vents 6 of Qiang et al.
Regarding Claim 17, see Figure 2 of Qiang et al and the material between vents 6 readable as separation supports, at least to the same extent as applicant’s.
Regarding Claim 19, see Figure 2 of Qiang et al and the material between vents 6 also readable as partial separation supports, at least to the same extent as applicant’s.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,131,515 to Gartsbeyn et al in view of Chinese Patent No. CN 203631161 to Qiang et al., as applied to claims 1, 6, 8-10, 16, 17, and 19 above, and further in view of Design Patent No. 385,936 to Nakazaki.
Regarding Claim 5, Gartsbeyn et al., as modified, disclose most all the features of the instant invention as applied above, except for the plurality of vents being rectangular.
Nakazaki is relied upon merely for his teachings of a sleeve having a plurality of vents which are rectangular (see the elongated rectangular vents of the sleeve shown in Figures 2 and 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the vents of Gartsbeyn et al., as modified, to be rectangular as taught by Nakazaki as a matter of design preference dependent upon the desired level of heat dissipation for the apparatus. 
Regarding Claim 7, Gartsbeyn et al., as modified, disclose most all the features of the instant invention as applied above, except for the plurality of vents being square.
Nakazaki is relied upon merely for his teachings of a sleeve having a plurality of vents which are square (see the larger square vents in the center of the sleeve shown in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the vents of Gartsbeyn et al., as modified, to be square as taught by Nakazaki as a matter of design preference dependent upon the desired level of heat dissipation for the apparatus
Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome their double patenting rejections above.
Claims 11, 12, and 14 would be allowable if rewritten to overcome their double patenting and/or 112 second paragraph rejections above. 
Claims 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding objected to Claim 2 (and its respective dependent claims 3 and 4) and independent Claim 11 (and its respective dependent claims 12-14), while Gartsbeyn et al and Qiang et al disclose most all the features of the instant invention as applied above, the references do not disclose vented outer and inner sleeves for the apparatus and controller (as was the indicated allowable subject matter in applicant’s parent application 16/850,556).
In addition, with regards to objected to Claims 13 and 18, Gartsbeyn et al and Qiang et al do not disclose that the vented inner sleeve comprises at least one vent that is adjacent to at least one vent of the vented outer sleeve (Claim 13) nor at least one separation support has a depth less than that between the outer surface and the inner surface of the cylindrical body (Claim 18).
Regarding Claim 20, Gartsbeyn et al and Qiang et al do not disclose that the depth of the partial separation support is less than the depth of the at least one separation support (Claim 20).
It is for these reasons that the claims identified above all define over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	08/31/22